PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Myers, Alyson
Application No. 16/248,587
Filed: January 15, 2019
For: Sustainable Macroalgae Production at Large Scale

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 02, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of William H. Bollman appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 15, 2021. The issue fee was timely paid on February 15, 2022.  Accordingly, the application became abandoned on February 16, 2022.  A Notice of Abandonment was mailed February 22, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration or substitute statement for Alyson Myers, Steve DiMarco and Zachary Moscicki, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET